DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677) and Yang (US 2010/0012241).
Regarding claim 1, FIGURE 4C of Girault et al. teaches a run-flat tire comprising a pair of saw-tooth shaped inserts (“sidewall-stabilizing run-flat inserts”).  Each insert extends circumferentially about a rotational axis of a tire and has a curved inner-liner facing surface.  Each insert includes a first terminating end and a second terminating end.  The first terminating end terminates above a bead core and the second terminating end terminates along at least one of the sidewall and a respective shoulder during a normal inflation condition of the tire (FIGURE 7).  FIGURE 4C teaches an inner liner is between the saw-tooth shaped insert and a first ply wherein the ply is disposed on an inner surface of a sidewall of a tire (column 10, lines 1-6).
Girault is silent to a pair of post-cure sidewall-stabilizing run-flat inserts secured to a radially inner surface of an inner liner of a tire by an adhesive wherein the adhesive is a post-cure cushion gum layer.  However, paragraph 21 of DE’677 recites “the inserts 8 can be positioned on the inside of the tire during the production of the green tire and vulcanized together with the green tire.  A subsequent arrangement of the inserts 8 by gluing or vulcanization is also possible”; this means, DE’677 teaches run-flat inserts may be provided post-cure (i.e. “subsequent arrangement of the inserts”) by adhesive (i.e. “gluing”).  It would have been obvious to one of ordinary skill in the tire art before the effective filing date of the claimed invention to dispose the adhesive between the radially inner surface of the inner liner of a cured tire (i.e. an inner cavity of a cured tire) and the curved inner-liner face surface of each insert to adhesively attach the inserts to a cured tire in a subsequent arrangement by gluing as disclosed by DE’677.  And Yang teaches a cushion gum for bonding an article on a cured tire (“post-cure cushion gum layer”).  An example where the cushion gum is used for bonding a tread (i.e. article) for a retread tire (cured tire) [0011].  Another example is the cushion gum used for bonding a rubber patch (i.e. article) for a tire repair (cured tire) [0048].  Yang teaches the cushion gum comprising an unsaturated diene elastomer (such as, natural rubber), between 0.5 phr and 25 phr of a metal salt of a carboxylic acid, and a peroxide curing system (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Girault’s tire with a pair of post-cure sidewall-stabilizing run-flat inserts that has been secured to the radially inner surface of an inner liner by an adhesive wherein the adhesive is a post-cure cushion gum layer because (1) FIGURE 4C of Girault teaches a pneumatic tire comprising a pair of run-flat inserts secured to a radially inner surface of an inner liner and Girault is not limited to any particular method of making a tire having run-flat inserts, (2) DE’677 evidences it is known in the tire art to provide a pair of run-flat inserts in a tire post-cure by gluing and employing a known method of production of a tire comprising run-flat inserts yields predicable results, AND (3) Yang teaches a cushion gum comprising an unsaturated diene elastomer, between 0.5 phr and 25 phr of a metal salt of a carboxylic acid ,and a peroxide curing system used as an adhesive to bond articles on a cured tire and using a known adhesive for the same purpose of attaching articles on a cured tire yields predictable results.  
As to the last paragraph of claim 1, see FIGURES 5 and 6, and col. 4, lines 55-65 and col. 10, lines 5-20.
Regarding claim 4, Girault et al. discloses sidewall inserts are typically constructed with an elastomeric material having a shore A hardness between 50 and 85 (col. 8, lines 5-30). 
Regarding claim 5, the saw-tooth shaped wedge inserts extend circumferentially within each sidewall of the tire (col. 8, lines 65+). 
Regarding claim 6, see FIGURES 4C and 7.
Regarding claim 8, see FIGURE 4C.  54a, 54b, 54c, 54d corresponds to the claimed decoupling grooves.  52a, 52b, 52c, 52d, 52e are circumferential segments which corresponds to the claimed ribs. 
Regarding claim 9, see FIGURES 5-6 and col. 10, lines 5-20. 
Regarding claim 10, the saw-tooth inserts is formed by a v-shaped groove cross section. See FIGURE 4C and 7.
Regarding claim 11, see FIGURE 5 and col. 10, lines 5-15. 
Regarding claim 12, col. 9, lines 1-10 teaches 54a-54d (corresponding to the claimed decoupling grooves) as circumferential grooves. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Girault et al. (US 6,923,233) in view of DE’677 (DE 10 2005 050 677) and Yang (US 2010/0012241), as applied to claim 1, and further in view of Yukawa (US 2014/0034205).
Regarding claim 2, Girault et al. is silent to disclosing the first terminating end terminates 1.27 cm (12.7 mm) above the bead core.  However, the claimed location for the first terminating end in the tire of Girault et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIGURE 7 of Girault et al. illustrates the first terminating end spaced significantly from the bead core and overlapping radially with a bead filler and Yukawa teaches a run-flat tire comprising a pair of inserts, a pair of bead cores, and a pair of bead fillers wherein Hb = 0.30 to 0.48 times a tire section height, H0 ([0029]) with a working example (TABLE 1-1): H0= 129 mm and Hb/H0 = 0.36 which means Hb ≈ 46 mm.  The claimed location is rendered obvious in view of Yukawa’s teachings which evidence typical numerical millimeter values of radial heights in a bead portion of a run-flat tire and Girault et al.’s illustrated location of the first terminating end.
Response to Arguments
Page 10 of the arguments filed 05/11/2022, the Applicant argues a person of ordinary skill would not have looked to Yang, which discloses an adhesive for preparing tire, in implementing the sidewall inserts of Girault or DE’677. 
This argument is unpersuasive because Yang’s adhesive is not limited to repairing tires; more properly, Yang’s invention relates to a cushion gum for bonding an article on a cured tire.  
Applicant’s remaining arguments have been considered and are moot in view of the new grounds of rejection applied in this office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/21/2022